Opinion of the Court
Per Curiam:
Tried by special court-martial, the accused was found guilty of larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, and sentenced to bad-conduct discharge, forfeiture of $80.00 per month for three months, and confinement at hard labor for three months. Intermediate appellate authorities affirmed, and we granted accused’s petition upon the issue whether the supervisory *413authority’s action was improperly limited by the provisions of section 0120a, Manual of the Judge Advocate General, Department of the Navy.
In United States v Prince, 16 USCMA 314, 36 CMR 470, we were presented with the same question and concluded the cited directive, requiring reasons to be given for the suspension of a punitive discharge in cases involving conviction of larceny or other crimes having to do with moral turpitude, improperly circumscribed the discretion of reviewing authorities below, and, as such, required further post-trial proceedings. That decision is disposi-tive here.
The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate Genera] of the Navy for direction of further proceedings by the supervisory authority under Code, supra, Articles 61, 64, and 65, 10 USC §§ 861, 864, 865.